IN THE
                         TENTH COURT OF APPEALS

                               No. 10-14-00270-CR
                               No. 10-14-00271-CR

VINCENT REYNA,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee



                         From the 220th District Court
                            Bosque County, Texas
                    Trial Court Nos. CR14862 and CR14909


                         MEMORANDUM OPINION


      Vincent Reyna filed a motion to dismiss his appeals. See TEX.R.APP.P. 42.2(a).

Dismissal of the appeals would not prevent a party from seeking relief to which it

would otherwise be entitled. The motion is granted, and the appeals are dismissed.




                                       AL SCOGGINS
                                       Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted; appeals dismissed
Opinion delivered and filed February 19, 2015
[CR25]




Reyna v. State                                  Page 2